THE STATE OF SOUTH CAROLINA
                           In The Supreme Court

            Rent-A-Center East, Inc., and Rent Way, Inc.,
            Petitioners,

            v.

            South Carolina Department of Revenue, Respondent.

            Appellate Case No. 2019-000670



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS


                     Appeal from the Administrative Law Court
                 Harold W. Funderburk Jr., Administrative Law Judge


                                Opinion No. 27946
                 Heard February 12, 2020 – Filed February 19, 2020


                 DISMISSED AS IMPROVIDENTLY GRANTED


            John C. von Lehe Jr. and Bryson M. Geer, both of Nelson
            Mullins Riley & Scarborough, LLP, of Charleston, for
            Petitioners.

            Sean G. Ryan and Jason P. Luther, both of South
            Carolina Department of Revenue, for Respondent.


PER CURIAM: We issued a writ of certiorari to review the court of appeals'
decision in Rent-A-Center East, Inc. v. South Carolina Department of Revenue,
425 S.C. 582, 824 S.E.2d 217 (Ct. App. 2019). We now dismiss the writ as
improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.